

 
 

--------------------------------------------------------------------------------

 

AMENDMENT NO. 1 TO
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Amendment No. 1 to Second Amended and Restated Employment Agreement (the
"Amendment") is made as of December 29, 2008, between Mission Community Bank
("Employer") and Mission Community Bancorp, a California corporation ("MCB") and
 
Anita M. Robinson ("Executive"), with reference to the following:
 
W I T N E S S E T H
 
A.           Employer and Executive are currently parties to that certain Second
Amended and Restated Employment Agreement ("Agreement") effective as of June 12,
2007 specifying the terms of Executive's employment by Employer as Chief
Executive Officer of Employer.  Executive also serves as President and Chief
Executive Officer of Employer's holding company, MCB.
 
B.           The parties hereto now desire to amend the Agreement as provided
herein.
 
NOW, THEREFORE, the parties hereto agree that the following shall take effect as
of the date hereof:
 
1.           EESA Provisions.
 
(a)           Employer's parent company, MCB, has entered or intends to enter
into agreements with the U.S. Treasury Department ("UST") under which MCB will
issue preferred shares and other securities to the UST as part of the Troubled
Assets Relief Program Capital Purchase Program ("CPP") established under the
Emergency Economic Stabilization Act of 2008 ("EESA").  Executive is a Senior
Executive Officer (as such term is defined under EESA), has determined that
MCB's participation in the CPP will be of material benefit to Executive,
approved MCB's participation in the CPP, requested that MCB participate in the
CPP and agrees to abide by all terms of EESA restricting payment of compensation
to Executive.
 
(b)           EESA imposes certain restrictions on employment agreements,
severance, bonus and incentive compensation, stock options and awards, and other
compensation and benefit plans and arrangements ("Plans") maintained by
Employer, MCB and their affiliates and requires that such restrictions remain in
place for so long as the UST holds any debt or equity securities issued by
MCB.  The parties hereby agree that all Plans providing benefits to Executive
shall be construed and interpreted at all times that the UST maintains any debt
or equity investment in MCB in a manner consistent with EESA, and all such Plans
shall be deemed to have been amended as determined by Employer and MCB so as to
comply with the restrictions imposed by EESA.  Executive recognizes that such
changes may result in the reduction or elimination of benefits otherwise
provided to Executive under this Agreement or any other Plan.  Notwithstanding
any other terms of this Agreement or any other Plan providing benefits to
Executive, to the extent that any provision of this Agreement or any other Plan
is determined by Employer or MCB, to be subject to and not in compliance with
EESA, including the timing, amount or entitlement of Executive to any payment of
severance, bonus or any other amounts, such provisions shall be interpreted and
deemed to have been amended to comply with
 

 
3266.003/251414.1


 
 

--------------------------------------------------------------------------------

 

the terms of EESA.  Without limiting the foregoing, any "golden parachute
payment" provided under this Agreement or any other Plan, as defined for
purposes of EESA and Section 280(G)(e) of the Internal Revenue Code of 1986, as
amended ("Code"), shall be prohibited and aggregate severance payments and
benefits due as a result of Executive's "involuntary termination" of employment
as defined for purposes of EESA and the Code or in connection with any
bankruptcy filing, insolvency or receivership of MCB, Employer or certain other
entities shall be limited to an amount not exceeding three times Executive's
"base amount" as defined in Section 280G(b)(3) of the Code.  The parties hereto
further agree that (i) Executive shall at no time be entitled to receive any
compensation based upon incentives that encourage Executive to take unnecessary
and excessive risks on behalf of Employer or MCB; (ii) Executive shall promptly
repay Employer, MCB or any other affiliated entity compensating Executive,
within thirty (30) days of demand, the amount of any bonus or incentive
compensation paid to Executive based upon statements of earnings, gains or other
criteria that are later determined to be materially inaccurate; and (iii) all
golden parachute payments to Executive are prohibited.
 
(c)           Severance compensation under Paragraph F of the Agreement and any
other Pl
 
(i)           If the present value of all Executive's severance compensation
provided by Employer or MCB under Paragraph F and outside this Agreement is high
enough to cause any such payment to be a “golden parachute payment” (as defined
in Section 280G(b)(2) of the Code or EESA), then one or more of such payments
will be reduced by the minimum amount required to prevent the severance
compensation under this Agreement from being a “golden parachute payment.”
 
(ii)           Executive may direct Employer and MCB regarding the order of
reducing severance compensation and other payments from Employer and MCB to
comply with this paragraph.
 
2.           Section 409A Limitation.  It is the intention of Employer and
Executive that the severance and other benefits payable to the Executive under
this Agreement either be exempt from, or otherwise comply with, Section 409A
(“Section 409A”) of the Internal Revenue Code of 1986, as
amended.  Notwithstanding any other term or provision of this Agreement, to the
extent that any provision of this Agreement is determined by Employer, with the
advice of its independent accounting firm or other tax advisors, to be subject
to and not in compliance with Section 409A, including, without limitation, the
definition of “change in control” or the timing of commencement and completion
of severance benefit and/or other benefit payments to the Executive hereunder in
connection with a merger, recapitalization, sale of shares or other "change in
control", or the amount of any such payments, such provisions shall be
interpreted in the manner required to comply with Section 409A.  Employer and
Executive acknowledge and agree that such interpretation could, among other
matters, (i) limit the circumstances or events that constitute a “change in
control;” (ii) delay for a period of six (6) months or more, or otherwise modify
the commencement of severance and/or other benefit payments; and/or (iii) modify
the completion date of severance and/or other benefit payments.  Employer and
Executive further acknowledge and agree that if, in the judgment of Employer,
with the advice of its independent accounting firm or other tax advisors,
amendment of this Agreement is necessary to comply with Section 409A, Employer
and Executive will negotiate reasonably and in good faith to amend the terms of
this Agreement to the extent necessary so that it complies (with the
 

 
3266.003/251414.1


 
 

--------------------------------------------------------------------------------

 


 
3266.003/251414.1


 
 

--------------------------------------------------------------------------------

 


 
3266.003/251414.1


 
 

--------------------------------------------------------------------------------

 

most limited possible economic effect on Employer and Executive) with Section
409A.  For example, if this Agreement is subject to Section 409A and it requires
that severance and/or other benefit payments must be delayed until at least six
(6) months after Executive terminates employment, then Employer and Executive
would delay payments and/or promptly seek a written amendment to this Agreement
that would, if permissible under Section 409A, eliminate any such payments
otherwise payable during the first six (6) months following Executive’s
termination of employment and substitute therefor a lump sum payment or an
initial installment payment, as applicable, at the beginning of the seventh
(7th) month following Executive’s termination of employment which in the case of
an initial installment payment would be equal in the aggregate to the amount of
all such payments thus eliminated.
 
3.           No Further Amendment.  Except as set forth herein the terms of the
Agreement shall remain in full force and effect without modification or
amendment.
 

 
3266.003/251414.1


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.
 
EMPLOYER:
Mission Community Bank
 
 
By:       /s/  William B. Coy
Name:  William B. Coy
Title:    Chairman of the Board
 
 
MCB:
Mission Community Bancorp
 
 
By:      /s/  William B. Coy
Name:  William B. Coy
Title:    Chairman of the Board
 
 
EXECUTIVE:
             /s/ Anita M. Robinson
Name:  Anita M. Robinson
 


 
3266.003/251414.1


 
 

--------------------------------------------------------------------------------

 
